Citation Nr: 0602079	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-28 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral feet gout and 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 through 
December 1956.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in January 2003, which denied the claim.  The 
record also indicates that the veteran was denied service 
connection for bilateral hearing loss and tinnitus by the 
January 2003 rating decision.  However, a subsequent rating 
decision of September 2003 granted service connection for 
these conditions.  Accordingly, these issues have been 
resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes the veteran has waived his request for a 
video hearing by correspondence dated in May 2005.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  There is no evidence of treatment for or findings of any 
gout or arthritis in service, nor is there evidence of 
arthritis within one year following discharge from service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's bilateral feet gout 
and/or arthritis is causally related to his active service.




CONCLUSION OF LAW

Bilateral gout and arthritis of the feet was not incurred or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 113, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in October 2002 and February 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a September 2003 Statement of the 
Case (SOC), and an April 2004 SSOC.  These documents provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already provided to VA or 
obtained by VA on the veteran's behalf.  Additionally, the 
SOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, VA examination reports, Internet articles, and the 
veteran's contentions.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Service medical records are negative for complaints or 
findings of gout or arthritis of the feet.  A service 
outpatient record indicates the veteran was evaluated for 
exostosis and a lesion on the right instep of his foot with 
abscess in February 1956.  The veteran was put on inside duty 
for 24 hours and told not to wear military boots.  There were 
no further complaints regarding his feet, and no further 
treatment was rendered.  A separation examination in November 
1956 revealed normal feet.

VA examination reports from February 1959, January 1964 and 
May 1969 noted no complaints regarding the feet. 

Private treatment records from February 1969 indicate an 
evaluation for treatment of the veteran's lumbar spine and 
make reference to his use of Indocin, Darvon, and Demerol to 
treatment of arthritic symptomatology.  No mention of a foot 
condition is made in this report.

An August 1983 VA orthopedic examination for the veteran's 
lumbar spine notes pain and burning in the veteran's right 
leg and upper thigh, which began "going down the right leg to 
under the ball of the right foot" in about 1964 to 1966.  No 
mention of arthritis or gout was made in this examination.

On the veteran's September 2002 claim, he mentioned having 
pain in both feet "since about 1955."  He also stated that he 
began taking Indocin for arthritis and gout since 1966, 
adding Allopurinol to his regimen in about 1982.  He then 
noted that he stopped taking Indocin in 1998, in favor of 
Oruvail and another medication.  The veteran also indicated 
that the problem with his feet had grown worse over time, and 
that this problem was not remedied by a change in his diet.  
He said that this problem is documented in his clinical 
record of February 1956.  He then noted that, at that time, 
he related his problem to extreme cold weather.

Correspondence from the veteran dated in October 2002 
indicates that he had no medical treatment for his feet 
within one year of discharge.  He expressed his current foot 
symptoms as being manifest by "minor pain and aches to acute 
excruciating pain, with minor to severe swelling and high 
fever."  He then noted "Frequency: Most often daily.  
Severity: range from discomfort to five (5) days of bed rest 
with foot elevated and with ice pack."

In November 2002, private outpatient treatment records were 
submitted.  An entry dated in October 1988 note pain in the 
left foot for a period of 2 to 3 days.  Diagnosis at that 
time was gout arthritis.  Gout was noted in the left foot in 
November 1999.  Subsequent records through April 2002 reflect 
ongoing diagnoses of gout arthritis.

In correspondence received March 2003, the veteran indicated 
that he first sought treatment for gout in 1958 or early 
1959, but was unsuccessful in obtaining these records and was 
assured that such records no longer exist.  The veteran also 
referred to his efforts to obtain lay statements that would 
substantiate chronicity of symptoms and he reiterated his 
claim that his feet problems started in 1955.

The veteran was accorded a VA examination in June 2003.  The 
examining physician noted a review of the claims file and 
discussed the veteran's medical and service history, to 
include the in-service account of exostosis of the foot with 
a lesion.  The veteran did not have trench foot and reported 
that his feet felt cold.  The examiner observed that the 
veteran was diagnosed with gout with recurring attacks and 
high uric acid levels.  The veteran reported the last severe 
attack of gout occurred about four years prior to this 
examination.  The veteran also reported that he was not 
presently experiencing any symptoms or foot pain.

Upon physical examination, the left foot had a hard exostosis 
over the first metatarsal.  This was not symptomatic.  The 
veteran's feet were otherwise normal.  
X-ray images of the left foot indicated inferior and 
posterior calcaneal spurs, but were otherwise unremarkable.  
With respect to the right foot, the radiologist observed no 
signs of acute fracture or dislocation.  The joint spaces 
were noted to be well preserved and inferior and posterior 
calcaneal spurs were noted.  The study was otherwise 
unremarkable.

The VA examiner diagnosed the veteran with asymptomatic 
exostosis of the left foot, and bilateral recurring gout with 
spurs but without arthritis.  The examiner opined that it was 
not likely that the veteran's gout of his feet was 
etiologically related to his military service.  The examiner 
noted that there was nothing in service that would lead one 
to suspect gout, and the manifestations with this as far as 
the veteran's history was concerned were not until at least 
10 years later, perhaps longer.  

On correspondence dated February 2004, the veteran indicated 
that his current gout condition is the same condition for 
which he was treated in February 1956.  He added that medical 
records from November 20, 1956 showed treatment for right 
ankle problems and referred to earlier problems in same foot.

VA outpatient records from April 2002 to January 2004 note an 
ongoing diagnosis of gout, but reveal no flare-ups.  

In correspondence dated in April 2004, the veteran restated 
previous arguments about the onset of his condition in 
service.  In addition, he included copies of various Internet 
print outs that generally discuss gout.  Included are 
articles from the Arthritis Foundation and Medicine.net, 
which address the symptoms, causes, and manifestations of 
gout.  The veteran requested a waiver of the 60 day waiting 
period and asked the Board to proceed with his claim.  The 
Board will accept this as a waiver of RO consideration of 
this evidence.  Regardless, this evidence provides only 
general information regarding gout and does not serve to 
establish or suggest a relationship between the veteran's 
condition and service.  As such, consideration of this 
evidence is not prejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Where a veteran served for 90 days in active service, and 
arthritis (degenerative joint disease) develops to a degree 
of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for bilateral gout and arthritis of the feet.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, while he is competent as a lay person to 
describe his visible symptomatology, his contentions, and 
those in the lay statements, cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The record reflects that the veteran is seeking service 
connection for his current gout condition.  He asserts that 
this condition was originally manifest during service, and 
that his current symptoms reflect a continuation of a 
disorder which dates back to military service.  In this 
regard, the Board notes that the veteran's feet are diagnosed 
with bilateral gout.  However, the record contains no 
indication of gout or arthritis in service, and no indication 
that the veteran's current condition is related to a disease 
or injury that occurred during active service.

The veteran has specifically stated that records, presumably 
service military records, from February 1956 show treatment 
of a condition that he describes as being the same as his 
current gout.  While the Board notes that the record does 
indicate the veteran was evaluated as having exostosis in 
February 1956, there is no record of arthritis or gout.

VA examinations from January 1964, February 1959, and August 
1983, and a private report from February 1969 mention no 
problems with gout.  

The first post service record that could possibly be related 
to the veteran's feet is the August 1983 VA examination 
report, which reflects the veteran's account of treatment for 
pain in his foot from 1964 to 1966.  However, this is 8 to 10 
years after the veteran's discharge from service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  In any case, there is no indication 
that this report of pain in the feet is related to gout or 
arthritis.  Moreover, the first objective findings of the 
veteran's gout condition do not arise until private treatment 
records from 1988, more than 30 years from the date of the 
veteran's discharge.

Notwithstanding the fact that there is no competent medical 
evidence of gout or arthritis in service, the veteran has 
argued in a letter from February 2002 that the condition he 
was treated for in service is the same as his current gout.  
The veteran's statements, however, are not considered 
competent medical evidence.  Colvin, supra.  Moreover, the 
June 2003 VA examiner's opinion clearly distinguishes the 
veteran's exostosis from his gout condition and leaves no 
ambiguity about the fact that the veteran's current gout is 
not related to his active military service.  The examiner 
also noted no findings of arthritis on examination.  The 
examiner's opinion is based on a thorough review of the 
veteran's claims file and is entitled to great weight.  

In summary, while the veteran currently carries a diagnosis 
of gout of the feet, there is no evidence that this condition 
was present in service or for many years thereafter, and 
there is no competent medical evidence linking his current 
condition to a disease or injury during military service.  
Accordingly, service connection is denied for bilateral feet 
gout and arthritis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral feet gout and 
arthritis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


